Case: 09-30736     Document: 00511043291          Page: 1    Date Filed: 03/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 5, 2010
                                     No. 09-30736
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

PETER ROY ALFRED, JR.,

                                                   Plaintiff-Appellant

v.

WINN CORRECTIONAL CENTER; TIM WILKINSON; ANGIE MARTIN; TIM
MORGAN; LAURA HOWARD; ALFONZO PACHECO; PAT THOMAS;
L COLEMAN; M GASKILL; UNKNOWN INSURANCE CO; CORRECTIONS
CORPORATION OF AMERICA,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:07-CV-1785


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Peter Roy Alfred, Jr., Louisiana prisoner # 315023, moves for leave to
proceed in forma pauperis (IFP) on appeal following the district court’s denial of
his IFP motion and certification that his appeal was not taken in good faith. He
seeks to appeal the dismissal of his 42 U.S.C. § 1983 suit alleging that the
defendants, inter alia, violated his Eighth Amendment rights by denying him a

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30736     Document: 00511043291 Page: 2        Date Filed: 03/05/2010
                                  No. 09-30736

continuous positive airway pressure machine (CPAP).           Alfred’s IFP motion
challenging the certification decision “must be directed solely to the trial court’s
reasons for the certification decision.” Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). Although this court previously imposed a 28 U.S.C. § 1915(g) bar
upon Alfred in rejecting a similar case against different defendants, see Alfred
v. Forcht Wade Corr. Ctr., 2009 WL 3786260, at *1-2 (5th Cir. Nov. 12, 2009), the
instant appeal was filed before the bar was imposed.
      Because Alfred has not challenged the district court’s dismissal of his
claims against the Corrections Corporation of America, Winn Correctional
Center, Tim Wilkinson, Angie Martin, and Tim Morgan, he has abandoned his
claims against these defendants.      See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Further, he challenges only the
district court’s dismissal of his Eighth Amendment claims against the remaining
defendants; accordingly, he has abandoned all but those Eighth Amendment
claims. See Brinkmann, 813 F.2d at 748.
      The record shows that Alfred received medical attention for his sleep
apnea following his transfer to Winn Correctional Center and that the sleep
apnea never posed a serious risk to Alfred’s health. See Norton v. Dimazana,
122 F.3d 286, 291-92 (5th Cir. 1997).          Alfred has been receiving CPAP
treatments since May 2008.
      Alfred’s appeal is without arguable merit and is frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983).        He continues to be barred from
proceeding IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g). He should review any pending appeals and withdraw any
that are frivolous.
      Alfred’s motion to proceed IFP is DENIED, and his appeal is DISMISSED
as frivolous pursuant to 5 TH C IR. R. 42.2.



                                         2